DETAILED ACTION

Response to Amendment
The Applicants’ amendment, filed 12/21/2021, was received and entered. As the results, claims 1-16 were previous cancelled. Claim 29 was cancelled and independent claim 25 was amended with the limitations of the cancelled claim 29. No new claims were added. Therefore, claims 17-28 and 30-35 are pending in this application at this time.

Allowable Subject Matter
Claims 17-28 and 30-35 are allowed.

The following is an examiner’s statement of reasons for allowance: 
 	The prior art of record failed to clearly teach or fairly suggest a combination of features of an interrogator for acquiring information associated with a caller identification transmitted within an incoming telephone call, particular the bold and underlined portion, as recited and connected to the independent claim 17, which is repeatedly stated as following:
 	17. 	An interrogator for acquiring information associated with a caller identification transmitted within an incoming telephone call comprising: 
a receiving device configured to receive the incoming telephone call and to extract the caller identification from the incoming telephone call; 

a forwarding device configured to receive and to forward the interrogated information; 
wherein the interrogator comprises a statistics module configured to gather statistics regarding telephone calls with the same caller identification and to forward the statistics.

Also, the prior art of record failed to clearly teach or fairly suggest a combination of features of a user voice communication devices, particular the bold and underlined portions, as recited and connected to the independent claims 25 and 30, which is repeatedly stated as following:
25.	A user voice communication device comprising: 
a microphone for recording of voice signals; 
a loudspeaker for reproduction of voice signals; 
an input device configured for controlling operations of the user voice communication device by user actions; 
a display device configured to present information in visual form; and an interrogator for acquiring information associated with a caller identification transmitted within an incoming telephone call, the interrogator comprising: 

a forwarding device configured to receive and to forward the interrogated information, and 
a statistics module configured to gather statistics regarding telephone calls with the same caller identification and to forward the statistics; 
 	wherein the display device is configured to present the interrogated information forwarded by the interrogator when receiving the incoming telephone call.

30. 	A user voice communication device comprising: 
a microphone for recording of voice signals; 
a loudspeaker for reproduction of voice signals; 
an input device configured for controlling operations of the user voice communication device by user actions; 
a display device configured to present information in visual form; and 
a receiving unit configured to receive the interrogated information from an interrogator for acquiring information associated with a caller identification

wherein the interrogator comprises: 
a receiving device configured to receive the incoming telephone call and to extract the caller identification from the incoming telephone call, 
an interrogating device configured to receive the extracted caller identification from the receiving device and to interrogate information associated with the caller identification from an external data base, which is configured to operate independently from the user voice communication device for which the incoming telephone call is intended for, and 6U.S. Patent Application No. 17/137,016 Attorney File No.: 1 10971-9168.USO4a forwarding device configured to receive and to forward the interrogated information; 
wherein the forwarding device is configured to forward the associated information to a remote user voice communication device for which the telephone call is intended for over at least one third communication channel, in particular over at least one third packet based communication channel, connecting the interrogator and the remote user voice communication device; 
wherein the display device is configured to present the interrogated information forwarded by the receiving unit when receiving the incoming telephone call; 
wherein the user voice communication device comprises a contact list, wherein the user voice communication device is configured in such way that the .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH TIEU whose telephone number is (571)272-7510. The examiner can normally be reached on 9-5. The Examiner’s fax number is (571) 273-7510 and E-mail address: BINH.TIEU@USPTO.GOV.
Examiner interviews are available via telephone or video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAN S. TSANG can be reached on (571) 272-7547.
Any response to this action should be mailed or handed carry deliveries to:

				Commissioner of Patents and Trademarks                         		
401 Dulany Street
 				Alexandria, VA 22314

		Or faxed to: (571) 273-8300

http://pair-direct.uspto.gov.  If you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Binh Kien Tieu/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        						
						
Date: January 2022